PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,931,072
Issue Date: 2015 Jan 06
Application No. 12/048,896
Filing or 371(c) Date: 14 Mar 2008
Attorney Docket No. 516.1172CIP 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.378(b), filed November 19, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. 

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   This petition lacks item (1) above.

The patent expired January 8, 2019, for failure to timely pay the 3.5-year maintenance fee. On May 31, 2021, a letter styled as a petition to accept a delayed maintenance fee was filed. On September 8, 2021, a letter was mailed in response, dismissing the petition because the person who signed the petition was not listed as an authorized user of the deposit account, and that both the maintenance fee and petition fee could not be charged. On November 19, 2021, the subject petition was filed. Petitioner indicated that the petition fee had previously been paid, and authorized the maintenance fee to be charged to counsel’s deposit account.

Upon further review, receipt of the petition fee is acknowledged. Additionally, the maintenance fee payment has been charged to counsel’s deposit account.

However, the petition does not satisfy 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.378 was filed more than two years after the date of
expiration for nonpayment of a maintenance fee. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

The petition states, in pertinent part:

In response to the Decision on Petition dated 8 September 2021, this is a resubmission of the Statement originally filed on 31 May 2021. Correspondence was sent by Fasth Law Offices AB to Mr. Magnusson (inventor) on March 21, 2018 regarding the first maintenance fee. Mr. Magnusson had been our main contact since the start of the project many years earlier. A reminder was sent to Mr. Magnusson on 23 June 2018. At the time Mr. Magnusson had left Telkey Solutions AB (assignee of the current patent) without informing us. He did not pay the invoice despite the reminders. His former employer Telkey Solutions AB did not know about our correspondence with Mr. Magnusson. Telkey Solutions AB had no intention of ever letting this patent go abandoned. The entire delay in payment of the maintenance fee was unintentional. Telkey Solutions AB only very recently discovered that the patent had expired (20 May 2021) and shortly thereafter asked Fasth Law Offices AB to file the petition to revive the patent. 

The showing of record is that inventor Magnusson assigned the invention to Telkey Solutions AB (hereinafter “Telkey”) on December 14, 2016, and the assignment is recorded in the USPTO at Reel 040678 and Frame 0956. As such, Telkey was the patent owner at the time the maintenance fee was due. However, petitioners must explain who was responsible for tracking and paying the maintenance fee and why the maintenance fee was not paid. Specifically, petitioner should explain whether inventor Magnusson received the maintenance fee reminder(s) and why he did not pay the maintenance fee upon receipt of the reminder(s). The entire delay between the date the maintenance fee was due and the date it was paid must be unintentional.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web1

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).